DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Urcia on 07/21/2022.

The application has been amended as follows: 
Claim 1 line 25 has been amended to recite, “… contact with the first contact target and the second contact target, …”

Allowable Subject Matter
Claims 1-12 and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest wherein when the first contact portion and the second contact portion come into contact with the first contact target and the second contact target, the electrical contactor is deformed to make an outer wall of an inner part of each of the first elastic portion and the second elastic portion come into electrical contact with an inner wall of an outer part of each of the first elastic portion and the second elastic portion, respectively combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 5, the prior art of record fails to disclose, teach, provide or suggest wherein a tip end surface of the first contact portion that contacts the first contact target is an inclined surface, and wherein when the first contact portion comes into contact with the first contact target, the electrical contactor is deformed to make an outer wall of an inner part of the elastic portion come into electrical contact with an inner wall of an outer part of the elastic portion combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 6, the prior art of record fails to disclose, teach, provide or suggest when the tip end surface of the first contact portion and the surface of the first contact target contact each other, while the tip end surface of the second contact portion and the surface of the second contact target contact each other, the electrical contactor is deformed to make an outer wall of an inner part of each of the first elastic portion and the second elastic portion electrically contactable with an inner wall of an outer part of each of the first elastic portion and the second elastic portion, respectively combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831